IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KIMBERLY CLAASSEN, INDIVIDUALLY            : No. 347 WAL 2018
AND AS TRUSTEE FOR ALEXIS                  :
CLAASSEN AND AARON CLAASSEN                :
AND ALEXIS CLAASSEN AND AARON              : Petition for Allowance of Appeal from
CLAASSEN, INDIVIDUALLY,                    : the Order of the Superior Court
                                           :
                   Respondents             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DOUGLAS CLAASSEN,                          :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.